Exhibit 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT dated as of October 16, 2015 (this
“Agreement”) is entered into among CBIZ Operations, Inc., an Ohio corporation
(the “Borrower”), CBIZ, Inc., a Delaware corporation (the “Company”), the
Lenders party hereto and Bank of America, N.A., as Agent and as the Issuing Bank
and as Swing Line Bank. All capitalized terms used herein and not otherwise
defined herein shall have the meanings given to such terms in the Credit
Agreement (as defined below).

RECITALS

WHEREAS, the Borrower, the Company, the Lenders and Bank of America, N.A., as
Agent and as the Issuing Bank and as Swing Line Bank have entered into that
certain Credit Agreement dated as of July 28, 2014 (as amended or modified from
time to time, the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, the Company and the other
Guarantors have each executed and delivered in favor of the Agent and the
Lenders a certain Guaranty pursuant to which the Company and the other
Guarantors have guaranteed the Borrower’s obligations under the Credit
Agreement;

WHEREAS, the Borrower has requested that the Lenders agree to amend the Credit
Agreement as described below;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Amendments. Subject to the satisfaction of the conditions set forth in
Section 2 hereof, the Credit Agreement is hereby amended as follows:

(a) Section 1.01 of the Credit Agreement is hereby amended to restate the
proviso at the end of the definition of “Eurodollar Rate” in its entirety to
read as follows:

“provided that (i) to the extent a comparable or successor rate is approved by
the Agent in connection with any rate set forth in this definition, the approved
rate shall be applied in a manner consistent with market practice; provided,
further that to the extent such market practice is not administratively feasible
for the Agent, such approved rate shall be applied in a manner as otherwise
reasonably determined by the Agent and (ii) if the Eurodollar Rate shall be less
than zero, such rate shall be deemed zero for purposes of this Agreement.”

(b) Section 1.01 of the Credit Agreement is hereby amended to restate the
definition of “Obligations” in its entirety to read as follows:

““Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower or the Company arising under any Loan
Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and
including (i) interest and fees that accrue after the commencement by or against
the Borrower or any Guarantor or any Affiliate thereof of any Insolvency
Proceeding naming such Person as the debtor in such Insolvency Proceeding
regardless of whether such interest and fees are allowed claims in such
Insolvency Proceeding and (ii) obligations of the Borrower or the Company under
any Swap Contract to which a Lender or any Affiliate of a Lender is a party;
provided that the Obligations shall exclude any Excluded Swap Obligations.”



--------------------------------------------------------------------------------

(c) Section 2.03 of the Credit Agreement is hereby amended to replace all
references to “11:00 a.m.” contained in the first sentence of clause (a) thereof
with “1:00 p.m.”.

(d) Section 2.04 of the Credit Agreement is hereby amended to replace all
references to “11:00 a.m.” contained in clause (b) thereof with “1:00 p.m.”.

(e) Section 2.06 of the Credit Agreement is hereby amended to replace the
reference to “11:00 a.m.” contained therein with “1:00 p.m.”.

(f) Clause (c) of Section 2.07 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“(c) General. Any prepayments pursuant to this Section 2.07 shall be applied
first to any Base Rate Loans then outstanding, then to Eurodollar Rate Loans
with the shortest Interest Periods remaining and then to any amounts due under
any Swap Contract between the Company or the Borrower and any Lender, or any
Affiliate of a Lender, ratably among the Lenders (and, in the case of such Swap
Contracts, Affiliates of Lenders); provided that if due to a Defaulting Lender’s
failure to fund any requested Borrowing, there are Non-Ratable Loans outstanding
at the time of any prepayment, such prepayment shall be applied first to
Non-Ratable Loans and then in accordance with the foregoing order. The Borrower
shall pay, together with each prepayment under this Section 2.07, accrued
interest on the amount prepaid and any amounts required pursuant to
Section 4.04.”

(g) Clause (d) of Section 2.15 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 11.08(g))) or (ii) the Agent’s good faith
determination that there exists excess Cash Collateral; provided, however,
(x) that Cash Collateral furnished by or on behalf of the Borrower shall not be
released during the continuance of a Default or Event of Default (and following
application as provided in this Section 2.15 may be otherwise applied in
accordance with Section 9.04 during the continuance of an Event of Default), and
(y) the Person providing Cash Collateral and the Issuing Bank or Swing Line
Bank, as applicable, may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.”

(h) Section 3.02 of the Credit Agreement is hereby amended to replace the
reference to “11:00 a.m.” contained therein with “1:00 p.m.”.

(i) Section 4.01 of the Credit Agreement is hereby amended to add the following
new clause (g) immediately at the end of the existing clause (f) thereof:

“(g) For purposes of determining withholding Taxes imposed under FATCA, from and
after October 16, 2015, the Borrower and the Agent shall treat (and the Lenders
hereby authorize the Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).”



--------------------------------------------------------------------------------

(j) Article IX of the Credit Agreement is hereby amended to add the following
new Section 9.04 immediately at the end of the existing Section 9.03 thereof:

“9.04 Application of Funds. After the exercise of remedies provided for in
Section 9.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 9.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.15 and 2.16, be applied by the Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agent and amounts payable under Article IV)
payable to the Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal, interest and
Letter of Credit Fees) payable to the Lenders and the Issuing Bank (including
fees, charges and disbursements of counsel to the respective Lenders and the
Issuing Bank and amounts payable under Article IV), ratably among them in
proportion to the amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Swap Contract between the Company or the Borrower and any
Lender, or any Affiliate of a Lender, ratably among the Lenders (and, in the
case of such Swap Contracts, Affiliates of Lenders) and the Issuing Bank in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, payment of breakage, termination or
other payments, and any interest accrued thereon, due under any Swap Contract
between the Company or the Borrower and any Lender, or any Affiliate of a
Lender, ratably among the Lenders (and, in the case of such Swap Contracts,
Affiliates of Lenders) and the Issuing Bank in proportion to the respective
amounts described in this clause Fourth held by them;

Fifth, to the Agent for the account of the Issuing Bank, to Cash Collateralize
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit to the extent not otherwise Cash Collateralized by the
Borrower pursuant to Article III, Section 2.07 and/or 2.15; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise a Requirement of Law.

Subject to Article III and Section 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above. Excluded Swap
Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor or its assets, but appropriate adjustments shall be
made with respect to payments from other Guarantors to preserve the allocation
to Obligations otherwise set forth above in this Section.”



--------------------------------------------------------------------------------

(k) Section 10.10 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“10.10 Guaranty Matters. The Lenders irrevocably authorize the Agent, at its
option and in its discretion to release any Guarantor from its obligations under
the Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder. Upon request by the Agent at any time, the
Majority Lenders will confirm in writing the Agent’s authority to release any
Guarantor from its obligations under the Guaranty pursuant to this
Section 10.10. Except as otherwise expressly set forth herein, no Lender or
Affiliate of a Lender in its capacity as a party to a Swap Contract with the
Borrower or the Company that obtains the benefit of the provisions of
Section 9.04 or the Guaranty by virtue of the provisions hereof or any other
Loan Document shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document
(including notice of or to consent to any amendment, waiver or modification of
the provisions hereof or of the Guaranty or any other Loan Document) other than
in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article X to the contrary, the Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Swap Contracts except to the extent expressly provided
herein. The Agent shall not be required to verify the payment of, or that other
satisfactory arrangements have been made with respect to, Obligations arising
under Swap Contracts in the case of the Revolving Termination Date.”

(l) Clause (e) of Section 11.01 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“(e) change Section 2.14 or Section 9.04 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;”

(m) Clause (f) of Section 11.08 of the Credit Agreement is hereby amended to
restate the proviso at the end thereof in its entirety to read as follows:

“provided that notwithstanding anything contained herein to the contrary the
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Agent pursuant to
procedures approved by it; provided further without limiting the foregoing, upon
the request of the Agent, any electronic signature shall be promptly followed by
such manually executed counterpart.”

2. Condition Precedent. This Agreement shall be effective upon receipt by the
Agent of counterparts of this Agreement duly executed by the Borrower, the
Company, the other Guarantors and the Lenders.

3. Miscellaneous.

(a) The Credit Agreement, and the obligations of the Borrower, the Company and
each Guarantor thereunder and under the other Loan Documents, are hereby
ratified and confirmed and shall remain in full force and effect according to
their terms. This Agreement shall constitute a Loan Document.

(b) The Company and each other Guarantor, (i) acknowledges and consents to all
of the terms and conditions of this Agreement, (ii) affirms all of each
Guarantor’s obligations under the Loan Documents (as amended hereby) and
(iii) agrees that this Agreement and all documents executed in



--------------------------------------------------------------------------------

connection herewith do not operate to reduce or discharge each Guarantor’s
obligations under the Credit Agreement (as amended hereby) or the Loan
Documents.

(c) The Borrower and the Company hereby represent and warrant as follows:

(i) Each of the Borrower and the Company has taken all necessary action to
authorize the execution, delivery and performance of this Agreement.

(ii) This Agreement has been duly executed and delivered by the Company and the
Borrower and constitutes each of the Borrower’s and the Company’s legal, valid
and binding obligations, enforceable in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency, or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles relating to enforceability, regardless of whether
considered in a proceeding in equity or at law.

(iii) No consent, approval, exemption, authorization or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by the Borrower or the Company of this Agreement.

(d) Each of the Borrower and the Company represents and warrants to the Lenders
that (i) its representations and warranties set forth in Article VI of the
Credit Agreement and in each other Loan Document are true and correct in all
material respects (and in all respects if any such representation or warranty is
already qualified by materiality) as of the date hereof with the same effect as
if made on and as of the date hereof, except to the extent such representations
and warranties expressly relate solely to an earlier date, in which case they
shall be true and correct in all material respects (and in all respects if any
such representation or warranty is already qualified by materiality) as of such
earlier date and (ii) no event has occurred and is continuing which constitutes
a Default or an Event of Default.

(e) This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument. Delivery of an executed counterpart of
this Agreement by telecopy or other electronic transmission shall be effective
as an original and shall constitute a representation that an executed original
shall be delivered.

(f) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
(EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401
AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK BUT OTHERWISE
WITHOUT REGARD TO THE CONFLICT OF LAW PRINCIPLES THEREOF WHICH WOULD RESULT IN
THE APPLICATION OF THE LAW OF ANOTHER JURISDICTION).

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

CBIZ OPERATIONS, INC., as the Borrower By:  

 

Name:   Title:   CBIZ, INC. By:  

 

Name:   Title:   BANK OF AMERICA, N.A., as Agent By:  

 

Name:   Title:   BANK OF AMERICA, N.A., as a Lender and as the Issuing Bank By:
 

 

Name:   Title:  

Signature Page to Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

HUNTINGTON NATIONAL BANK, as a Lender By:  

 

Name:   Title:   JPMORGAN CHASE BANK, N.A., as a Lender By:  

 

Name:   Title:   KEYBANK NATIONAL ASSOCIATION, as a Lender By:  

 

Name:   Title:   U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

 

Name:   Title:   FIFTH THIRD BANK, as a Lender By:  

 

Name:   Title:   PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

 

Name:   Title:   BMO HARRIS BANK, N.A., as a Lender By:  

 

Name:   Title:  

Signature Page to Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

GUARANTORS:

 

CBIZ ACCOUNTING, TAX & ADVISORY OF ATLANTA, LLC

CBIZ ACCOUNTING, TAX & ADVISORY OF MARYLAND, LLC

CBIZ ACCOUNTING, TAX & ADVISORY OF CHICAGO, LLC

CBIZ ACCOUNTING, TAX & ADVISORY OF COLORADO, LLC

CBIZ ACCOUNTING, TAX & ADVISORY OF KANSAS CITY, INC.

CBIZ ACCOUNTING, TAX & ADVISORY OF MEMPHIS, LLC

CBIZ ACCOUNTING, TAX & ADVISORY OF NEW ENGLAND, LLC

CBIZ ACCOUNTING, TAX & ADVISORY OF NEW YORK, LLC

CBIZ ACCOUNTING, TAX & ADVISORY OF OHIO, LLC

CBIZ ACCOUNTING, TAX & ADVISORY OF NORTHERN CALIFORNIA, LLC

CBIZ ACCOUNTING, TAX & ADVISORY OF ORANGE COUNTY, LLC

CBIZ ACCOUNTING, TAX & ADVISORY OF PHOENIX, LLC

CBIZ ACCOUNTING, TAX & ADVISORY OF SAN DIEGO, LLC

CBIZ ACCOUNTING, TAX & ADVISORY OF FLORIDA, LLC

CBIZ ACCOUNTING, TAX & ADVISORY OF TOPEKA, LLC

CBIZ ACCOUNTING, TAX & ADVISORY OF WICHITA, LLC

CBIZ ACCOUNTING, TAX & ADVISORY OF SOUTHWEST FLORIDA, LLC

CBIZ ACCOUNTING, TAX & ADVISORY OF ST. LOUIS, LLC

CBIZ ACCOUNTING, TAX & ADVISORY OF MINNESOTA, LLC

CBIZ ACCOUNTING, TAX & ADVISORY OF UTAH, LLC

CBIZ ACCOUNTING, TAX & ADVISORY, LLC

CBIZ BEATTY SATCHELL, LLC

CBIZ BENEFITS & INSURANCE SERVICES, INC.

CBIZ GIBRALTAR REAL ESTATE SERVICES, LLC

CBIZ RISK & ADVISORY SERVICES LLC

CBIZ INSURANCE SERVICES, INC.

CBIZ KA CONSULTING SERVICES, LLC

CBIZ M & S CONSULTING SERVICES, LLC

CBIZ M.T. DONAHOE & ASSOCIATES, LLC

CBIZ MISSOURI, LLC

CBIZ MMP OF TEXAS, LLC

CBIZ NETWORK SOLUTIONS, LLC

CBIZ NATIONAL TAX OFFICE, LLC

CBIZ RETIREMENT CONSULTING, INC.

CBIZ SOUTHERN CALIFORNIA, LLC

CBIZ LIFE INSURANCE SOLUTIONS, INC.

CBIZ SECURITY & ADVISORY SERVICES, LLC

CBIZ TECHNOLOGIES, LLC

CBIZ VALUATION GROUP, LLC

MHM RETIREMENT PLAN SOLUTIONS, LLC

MULTIPLE BENEFITS SERVICES, LLC

By:  

 

Name:

  Jerome P. Grisko, Jr.

Title:

  Executive Vice President

Signature Page to Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

ASSOCIATED INSURANCE AGENTS, INC.

CBIZ MHM, LLC

CBIZ NETWORK SOLUTIONS CANADA, INC.

CBIZ WEST, INC.

CBIZ TAX AND ADVISORY OF NEBRASKA INC.

 

ONECBIZ, INC.

SUMMIT RETIREMENT PLAN SERVICES, INC.

By:  

 

Name:   Jerome P. Grisko, Jr. Title:   President CBIZ, INC. By:  

 

Name:   Jerome P. Grisko, Jr. Title:   President

Signature Page to Second Amendment to Credit Agreement